Title: From George Washington to Major General Philip Schuyler, 6 July 1777
From: Washington, George
To: Schuyler, Philip



Dr Sir
Morris Town July 6h 1777.

Your Favor of the 30th Ulto was duly received. I should hope the Enemy will never carry the post at Tyonderoga, and that the Force now there (with such Aid as may be called in upon an Emergency) will be sufficient to check the progress of their Arms in that Quarter. In the present Situation of Things, I cannot detach, with any Degree of propriety, more Troops from peek’s Kill, than what I have already ordered.
Tents cannot possibly be provided for the Militia—Several are yet wanted for the Continental Regiments. General Knox has sent an Order to one of the Conductors at peek’s Kill to forward you twenty Rheams of Cartridge paper, if it can be had—If not, to supply the Deficiency with printing paper—The Intrenching Tools which you require will be sent off to Day to the Quarter Master at Peek’s Kill, with Directions for conveying them to you by the earliest opportunity. There will be some Field Artillery with Nixon’s Brigade with a proper Number of Artillerists & a suitable supply of Ammunition for it.
Since my last Nothing new has occurred. The Enemy are still on Staten Island and allmost the whole of their Fleet lying there. Appearances strongly indicate that an Embarkation is to take place, but whether any of them are yet on Board is a Matter of Incertainty.
Your Letter to Mr Trumbull, I sent him Yesterday—agreeable to your Request, after reading & sealing it. I am dear Sir with great Esteem Yr most obedt Servant

Go. Washington.

